NEWS RELEASE For Immediate Release September 10, 2009 Canwest Limited Partnership reaches forbearance agreement with senior lenders Initiates discussions with representatives of an ad hoc committee of noteholders WINNIPEG – Canwest Global Communications Corp. (“Canwest”) announced today that its subsidiary, Canwest Limited Partnership (the “Limited Partnership”),has entered into a forbearance agreement with lenders under its senior secured credit facility while they continue discussions regarding the framework for a potential recapitalization transaction. Under the terms of the forbearance agreement, the senior lenders have agreed not to enforce their rights under the senior credit facility arising from the Limited Partnership’s previously announced defaults prior to October 31, 2009. The Limited Partnership has agreed to pay all outstanding interest and fees due under the senior credit facility and the associated hedging agreements and to resume paying interest and fees due and payable under such agreements during the forbearance period. The forbearance agreement is subject to the satisfaction of certain milestones including reaching an agreement on the principal terms of a recapitalization transaction by September 30, 2009. The Limited Partnership has also commenced discussions with representatives of an ad hoc committee of noteholders of the Limited Partnership’s 9.25% senior subordinated notes due 2015. The Limited Partnership owns and operates 12 daily newspapers, 23 community newspapers, more than 80 online operations as well as other publications and national services. It does not include the National Post newspaper or its related online operations. Forward Looking Statements: This news release contains certain forward-looking statements about the objectives, strategies, financial conditions, results of operations and businesses of Canwest. Statements that are not historical facts are forward-looking and are subject to important risks, uncertainties and assumptions. These statements are based on our current expectations about our business and the markets in which we operate, and upon various estimates and assumptions. The results or events predicted in these forward-looking statements may differ materially from actual results or events if known or unknown risks, trends or uncertainties affect our business, or if our estimates or assumptions turn out to be inaccurate. As a result, there is no assurance that the circumstances described in any forward-looking statement will materialize.
